Dismissed and Memorandum Opinion filed August 23, 2016.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-16-00073-CV

   IN THE MATTER OF THE MARRIAGE OF FAYESHA JANEEN LOUISE
              JONES AND CHARLES DARNELL JONES



                       On Appeal from the 306th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 15-FD-2661

                    MEMORANDUM                      OPINION


      This is an appeal from a judgment signed December 22, 2015. The clerk’s record
was filed April 20, 2016. No reporter’s record or brief was filed.

      On June 16, 2016, this court issued an order stating that unless appellant
submitted a brief on or before July 18, 2016, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.